Concurred in by
Judges Baylor and Morris.
Judge William J. Jones says: “I concur in the foregoing opinion, with the understanding, that the error of the judge (if any) may be reached by a motion for a new trial, which should be made by the party refused the continuance in the court below.”
Chief Justice Hemphill says: “I concur in the result of the foregoing opinion, but dissent from that portion thereof which decides that the discretion of the court below in relation to continuances is final, conclusive, and not revisable by this tribunal, in whatever manner that discretion may have been exercised.”
Judges Jack and William E. Jones say: “We dissent from so much of this opinion as decides that no appeal lies from the decision of a district judge in refusing to grant a continuance upon proper showing. We think the judgment in this case ought to be reversed and the case remanded for a new trial, on the ground that the district judge erred in not granting a continuance. On the other point decided we concur with the majority of the court.”